DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"control module" in claims 1, 12: corresponding to power circuitry/connections for electrically coupling battery bank/secondary power supply to transfer switch and equivalents thereof, and optionally including an inverter or other specific control devices shown in Applicant's Fig. 5 (see Applicant's corresponding PGPUB, US2020/0161862: [0027-0029], Fig. 5). Note the current interpretation of the corresponding structure is based on an understanding that the disclosure requires for the control module <44> to have at least some means for power from battery to be provided to the transfer switch, but that additional power conversion circuitry and controllers are optionally included in the control module unless further specified in the claims. Note that further dependent claims specify additional structures of the control module, and it is generally recommended Applicant consider reciting the actual intended electrical components/controllers meant to be required at minimum to be part of the control module in claims 1/12 to avoid potential confusion since the term does not appear to refer to a standard controller/processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US2015/0036267) in view of Cooper (US10879727), further in view of Orthlieb (US2015/0270743).
Re claim 1, Miller teaches an electrical system (see Figs. 1-5) operable to supply power from at least one of a primary power source (utility power source, see Miller: [0040], Fig. 1) or a standby power source (generator <13>, alternatively battery backup system, see Miller [0040], Fig. 1; see below regarding corresponding control/power circuitry) to one or more electrical loads (electrical loads receiving power via distribution panel <11> from utility or generator, see [0004], [0040], Fig. 1), the electrical system configured to be provided between an electricity meter (electricity meter <20>) and a meter socket (meter socket of meter housing <18>, see Miller: [0040-0042], Figs. 1-2 regarding mechanical and electrical connection of adapter <10> between meter <20> and meter housing <18>), comprising: 
a housing (outer housing <14>, see Miller: [0041], [0045], Figs. 1, 5); 
a plurality of contacts (contact blades <24>) configured to be coupled with the meter socket (see Miller :[0044-0045], Fig. 4); and 
a transfer switch (transfer switch, see Miller: [0004], [0040-0041], [0045], [0050], Figs. 1, 4 regarding transfer switch switching to power between utility and standby generator to distribution panel/electrical loads) for selectively connecting the primary power source or the standby power source to the one or more electrical loads, 
wherein the standby power source comprises a battery bank comprising one or more storage batteries (see Miller: [0040], Fig. 1 regarding generally generator <13> alternatively being a battery backup system) and a control module (electrical connection from generator/battery backup system to transfer switch, internal transfer switch controller, load management controller, see Miller: [0040-0041], [0045], [0047], [0049], Figs. 4, regarding generator/battery backup system being connected to supply power to transfer switch, and also transfer switch controller connected to control transfer switch) connected to the transfer switch. See Miller: [0004], [0040-0052], Figs. 1-5.
Although Miller generally discloses that the generator <13> may alternatively be implemented as a battery backup system (see Miller: [0040], Fig. 1), Miller does not explicitly provide further details of the implementation of the battery backup system components and connection to the transfer switch. One of ordinary skill would generally understand the disclosure of Miller's battery backup system as inherently including a battery bank comprising one or more storage batteries (since a battery system would have at least one battery to provide power similar to the described generator) and associated connection to allow for provision of backup power in case of utility source failure by the transfer switch as disclosed by Miller. Additionally, Cooper teaches that it is known in the art of utility backup power systems to have arrangement with transfer switch selectively connecting primary and standby power source to supply loads, the standby power source comprises a battery bank comprising one or more storage batteries (battery <68>, see Cooper: Fig. 12) and also associated control module connected to the transfer switch (see Cooper: 44:48-45:67, Fig. 12 regarding transfer switch <47> selectively providing power from battery <68> via inverter <67>; battery charger <66> and generator <72> also being provided to recharge battery with corresponding controller <25b>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to incorporate the suggestions of Miller and teachings of Cooper by substituting the backup generator with known, equivalent one or more storage batteries and corresponding control and power circuitry components to supply power to the transfer switch terminal and recharge the battery for purposes of providing known, equivalent utility grid backup power source (see Miller: [0040]; Cooper: 44:48-67, Figs. 8, 12).
Although Miller in view of Cooper teaches using a battery bank for the standby power source which necessarily must have some amount of battery capacity in kilo-watt hours, Miller in view of Cooper does not explicitly disclose the battery being sized to be between 20 kilo-watt hours and 200 kilo-watt hours. Design and selection of power capacity of backup battery to match an application's intended load power requirements and operation time is however very well-known in the art, as is taught by Orthlieb (see Orthlieb: [0011-0012], [0071], Fig. 1 regarding backup energy storage system designed by using one or more batteries selected to provide specific desired kilowatt-hour amount matching the necessary load wattage and desired operational duration hours). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically design the battery bank and select capacity to be between 20 kilo-watt hours and 200 kilo-watt hours since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious that depending on specific intended backup power load application with particular load wattage and desired operation duration to provide batteries with matching capacity that may be optimized to the recited range if the desired application load and operation duration have matching requirements (e.g. if total load requires 20kW and it is desired to operate off battery for 1 hour, or other similar combination of parameters matching the recited range). Note generally, attention is also drawn to the cited prior art below for other examples of battery systems with capacities in the specific range as well.
Re claim 2, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1, wherein the control module comprises a system controller operable to control the position of the transfer switch to selectively connect the standby power source to the one or more electrical loads (Miller: internal transfer switch controller, see Miller: [0040-0041], [0045], Figs. 1, regarding transfer switch controller controlling transfer switch to change power supply from utility source to standby generator to supply loads; see also similarly Cooper: 44:48-67, Fig.12).
Re claim 3, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1, wherein the control module comprises a power inverter (Cooper: inverter <67>) to convert direct current (DC) power from the battery bank to alternating current (AC) power to supply power to the one or more electrical loads (see Cooper: 44:48-67, Fig. 12 regarding inverter <67> provided to convert battery DC power to AC power to transfer switch input for backup power operation).
Re claims 4-5, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1, wherein the control module comprises a battery charging circuit (Cooper: battery charger <66>, corresponding circuit/components for charging battery from generator <72>, see Cooper: 45:1-67, Fig. 12) operable to recharge the one or more storage batteries of the battery bank; wherein the battery charging circuit recharges the one or more storage batteries of the battery bank using a utility voltage from the primary power source or the standby power source (see Cooper: 44:48-45:67, Fig. 12 regarding battery charger <66> recharging battery via output of transfer switch from grid/utility power or generator <72> part of overall standby power source used to recharge battery).
Re claims 6-8, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1, further comprising a load management controller (Miller: load management controller, see Miller: [0047-0049], Figs. 1, 5 regarding load management controller included in housing <14>) located in the housing; wherein the load management controller monitors the load on the standby power source and selectively disconnects one or more of the electrical loads from the standby power source based upon the monitored load on the standby power source (see Miller: [0040], [0046-0049], Fig. 1, regarding load management controller monitoring and controlling shedding/disconnecting of loads based on load power draw and power available from standby power source); wherein the load management controller communicates via wired or wireless communications to load relays, the load relays connected in series with the one or more electrical loads, to provide load-shedding capabilities (see Miller: [0047] regarding wired/wireless communication to series connected load relays for shedding; note also Miller: [0049] regarding incorporation by reference of US8415380; note also similarly Cooper: 21:5-22, 22:7-29, Figs. 4, 8, 13 showing arrangement of load control <25> communicating with series load switches <22> for load shedding).
Re claim 9, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1. Cooper further teaches the system comprising a photovoltaic system (solar panel <50>, see Cooper: Figs. 8, 12) connected to the control module, wherein the photovoltaic system is utilized to recharge the one or more storage batteries of the battery bank (see Cooper: 45:27-52, Fig. 12 regarding battery charger <66> recharging battery using solar power; see Cooper: 37:35-40, 38:45-59, Fig. 8 regarding arrangement of solar panel to provide power to transfer switch output and thus connected to the battery charger <66> when incorporated together with Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller in view of Cooper to further incorporate the teachings of Cooper by providing solar panel arrangement as recited for purposes of providing known additional energy sources as alternative power sources for charging battery and loads with lower cost or using preferred renewable energy sources (see Cooper: 45:27-52, Figs. 8, 12). Note also similar prior art, such as Mathiowetz (US2011/0004357), previously cited, disclose similar arrangements as well.
Re claim 10, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 1, further comprising a generator (Cooper: generator <72>) connected to the control module, wherein the generator provides an additional amount of power from the standby power source or provides power to recharge the one or more storage batteries of the standby power source (see Cooper: 44:47-45:67, Fig. 12 regarding generator <72> connected via corresponding circuitry to recharge/extend energy available from battery <68>).
Re claim 12, Miller teaches a meter socket adapter (Miller: meter socket adapter <10>, see Miller: Figs. 1-5) configured to allow switching between a utility power supply (utility power source, see Miller: [0040], Fig. 1) and a secondary power supply (generator <13>, alternatively battery backup system, see Miller [0040], Fig. 1; see below regarding corresponding power/control circuitry) to provide power to an electrical load (electrical loads receiving power via distribution panel <11> from utility or generator, see [0004], [0040], Fig. 1), the meter socket adapter configured to be mounted between an electricity meter (electricity meter <20>) and a meter housing (meter housing <18>, see Miller: [0040-0042], Figs. 1-2 regarding mechanical and electrical connection of adapter <10> between meter <20> and meter housing <18>), the meter socket adapter comprising: 
a transfer switch (transfer switch, see Miller: [0004], [0040-0041], [0045], [0050], Figs. 1, 4 regarding transfer switch switching to power between utility and standby generator to distribution panel/electrical loads) for selectively coupling the utility power supply or the secondary power supply to the electrical load, wherein the transfer switch is connected to a control module (electrical connection from generator/battery backup system to transfer switch and/or internal transfer switch controller, see Miller: [0040-0041], [0045], [0047], [0049], Figs. 4, regarding generator/battery backup system being connected to supply power to transfer switch, and also transfer switch controller connected to control transfer switch) of the secondary power supply; and 
a load management controller (load management controller, see Miller: [0047-0049], Figs. 1, 5 regarding load management controller). See Miller: [0004], [0040-0052], Figs. 1-5.
Although Miller generally discloses that the generator <13> may alternatively be implemented as a battery backup system (see Miller: [0040], Fig. 1), Miller does not explicitly provide further details of the implementation of the battery backup system components and connection to the transfer switch. One of ordinary skill would generally understand the disclosure of Miller's battery backup system as inherently including a battery bank (since a battery system would have at least one battery/battery bank to provide power similar to the described generator) and associated connection to allow for provision of backup power in case of utility source failure by the transfer switch as disclosed by Miller. Additionally, Cooper teaches that it is known in the art of utility backup power systems to have arrangement with transfer switch selectively connecting primary and standby power source to supply loads, the standby power source comprises a battery bank comprising one or more storage batteries (battery <68>, see Cooper: Fig. 12) and also associated control module connected to the transfer switch (see Cooper: 44:48-45:67, Fig. 12 regarding transfer switch <47> selectively providing power from battery <68> via inverter <67>; battery charger <66> and generator <72> also being provided to recharge battery with corresponding controller <25b>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to incorporate the suggestions of Miller and teachings of Cooper by substituting the backup generator with known, equivalent one or more storage batteries and corresponding control and power circuitry components to supply power to the transfer switch terminal and recharge the battery for purposes of providing known, equivalent utility grid backup power source (see Miller: [0040]; Cooper: 44:48-67, Figs. 8, 12). 
Although Miller in view of Cooper teaches using a battery bank for the standby power source which necessarily must have some amount of battery capacity in kilo-watt hours, Miller in view of Cooper does not explicitly disclose the battery bank capacity being sized to be between 20 kilo-watt hours and 200 kilo-watt hours. Design and selection of power capacity of backup battery to match an application's intended load power requirements and operation time is however very well-known in the art, as is taught by Orthlieb (see Orthlieb: [0011-0012], [0071], Fig. 1 regarding backup energy storage system designed by using one or more batteries selected to provide specific desired kilowatt-hour amount matching the necessary load wattage and desired operational duration hours). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically design the battery bank and select capacity to be between 20 kilo-watt hours and 200 kilo-watt hours since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious that depending on specific intended backup power load application with particular load wattage and desired operation duration to provide batteries with matching capacity that may be optimized to the recited range if the desired application load and operation duration have matching requirements. Note generally, attention is also drawn to the cited prior art below for other examples of battery systems with capacities in the specific range as well. See also similarly discussion of claim 1 above.
Re claim 13, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 12, wherein the load management controller monitors the electrical load on the secondary power supply and selectively disconnects the electrical load from the secondary power supply based upon the monitored load on the secondary power supply (see Miller: [0040], [0046-0049], Fig. 1, regarding load management controller monitoring and controlling shedding/disconnecting of loads based on load power draw and power available from standby power source).
Re claim 14, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 12, wherein the load management controller communicates via wired or wireless communications to load relays, the load relays connected in series with the electrical load, to provide load-shedding capabilities (see Miller: [0047-0049], Fig. 1 regarding wired/wireless communication to series connected load relays for shedding; note also Miller: [0049] regarding incorporation by reference of US8415380).
Re claims 15-17, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 12. Miller describes the general function of the transfer switch to select between supplying utility or generator power to distribution panel/loads (see Miller: [0040-0041], [0045], Fig. 1), but does not explicitly show the structure of the transfer switch or its control connections. The recited structure of the transfer switch would be standard and well-known in the art to those of ordinary skill, as also taught by Cooper which teaches it is known in the art of utility backup power supply systems using transfer switch to change between utility and backup power source wherein the transfer switch is movable between a first position and a second position (see Cooper: 37:35-64, Figs. 8, 12 regarding transfer switch <47> having respective switch positions to connect to grid and backup generator/battery) and wherein the position of the transfer switch is controlled by the load management controller (see Cooper: 37:35-64, Figs. 8, 12 regarding transfer switch controlled by control circuitry <25b> also managing load control); wherein the first position couples the transfer switch to the utility power supply to power the electrical load from the utility power supply and the second position couples the transfer switch to the secondary power supply to power the electrical load from the secondary power supply (see Cooper: 37:35-64, Figs. 8, 12 regarding transfer switch <47> having respective switch positions to connect to grid and backup generator/battery for supplying loads); wherein the control module is operable to receive a signal to change the position of the transfer switch to the second position to use the secondary power supply during a high demand for utility power (see Cooper: 37:35-64, 38:20-44, Figs. 8, 12 regarding control circuitry <25b> and/or power source monitor circuitry <49> capable of receiving sensing signals indicating grid failure to change transfer switch position to supply from secondary source, as may generally apply during high demand periods; note as drafted the claim only requires operability under high demand conditions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement or modify the system of Miller in view of Cooper, further in view of Orthlieb, to further incorporate the teachings of Cooper by implementing the transfer switch to have the recited structure and switch positions and controlled by associated control devices of the system as recited for purposes of providing known, equivalent means of implementing the transfer switch operations and arrangement described by Miller (see Miller: [0040-0041], [0045]; see Cooper: 37:35-64, 38:20-44, Figs. 8, 12).
Re claim 18, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 12, wherein the secondary power supply directly interfaces with the meter socket adapter and is installed without the use of fuel line connections (see Miller: [0040-0041], Figs. 1, 5 regarding generator <13>/battery backup system directly connected to adapter <10> via power cable <12> and is not connected by a fuel line to adapter <10>).
Re claim 19, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 12, wherein the battery bank includes a plurality of batteries and the control module connected to the transfer switch (see Cooper: 44:48-45:67, Fig. 12 regarding transfer switch <47> selectively providing power from battery <68> via inverter <67>; battery charger <66> and generator <72> also being provided to recharge battery with corresponding controller <25b>; see also Orthlieb: [0071] regarding use of plurality of connected batteries to reach desired power capacity; see also similarly discussion of claim 12 regarding similar limitations and obviousness reasoning). 
Re claim 20, Miller in view of Cooper, further in view of Orthlieb, teaches the meter socket adapter of claim 19, wherein the control module is connected to a generator (generator <72>), wherein the generator provides an additional amount of power from the secondary power supply or provides power to recharge the plurality of batteries of the secondary power supply (see Cooper: 44:47-45:67, Fig. 12 regarding generator <72> connected via corresponding circuitry to recharge/extend energy available from battery <68>).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cooper, further in view of Orthlieb, further in view of Schulz (US2018/0248379).
Re claim 11, as best understood, Miller in view of Cooper, further in view of Orthlieb, teaches the electrical system of claim 7, wherein the control module further comprises a power management controller (Miller: load/generator sensors and/or load management controls, see Miller: [0046-0048]; note there is little structure/separation between the generally recited controllers; note also Cooper: 38:60-39:15, Figs. 8, 12 for example suggests separate or combined control components for power source monitor <49> and load control <25b>), the power management controller operable to signal to the load management controller to disconnect one or more electrical loads (see Miller: [0040], [0046-0049], Fig. 1, regarding load management controller monitoring and controlling shedding/disconnecting of loads based on sensed load power draw and power available from standby power source thereby requiring electric signaling between the associated control components). Although Miller generally discloses load disconnection based on power available from standby generator (see Miller: [0047-0049]) and Cooper generally suggests control based on battery remaining charge (see Cooper: 45:53-67, Fig. 12), they do not explicitly disclose operations to disconnect loads based on a remaining charge of the battery bank. Schulz, however, teaches that it is known in the art of utility backup power supply systems having backup battery bank/energy storage devices supplying loads to have system controllers operate to disconnect loads based on a remaining charge of the battery bank (see Schulz: [0022], [0026], [0034-0035], [0051-0053], Figs. 1, 6 regarding disconnection of normal loads <140> based on amount of energy available in energy storage devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller in view of Cooper, further in view of Orthlieb, to incorporate the teachings of Schulz by providing power management control to signal disconnection of one or more loads based on a remaining energy charge of the system's energy storage devices as recited for purposes of allowing the system to ensure backup energy storage is sufficiently able to power critical loads while disconnecting less essential loads during a grid outage (see Schulz: [0022], [0026], [0034-0035], [0051-0053], Fig. 6).

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive in light of new grounds of rejection made in response to the claim amendments.
Regarding arguments with respect to Miller and Cooper in light of the newly amended limitations to claims 1 and 12, the arguments are unpersuasive in light of the new grounds of rejection discussed in detail above. As discussed above, the prior art and level of ordinary skill in the relevant art suggests that merely selecting the battery capacity to be within a particular range is easily obvious to those of ordinary skill as a matter of optimization to match whatever desired load wattage and operation duration is required when being supplied by the backup battery power. Applicant may also consider the cited prior art below as further examples of backup battery systems with battery capacities within the recited range.
It is noted for clarification purposes also that as discussed in the rejections that Miller does disclose use of a battery/battery bank without much explicit depiction of such implementation, and that Cooper is applied to directly address claimed details of circuit connections when a backup battery is used which may only be implied by Miller alone. Additionally, it is noted that although Cooper does not discuss a specific battery capacity value for its battery, all batteries inherently have a corresponding capacity of some value as understood by those of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada (US2019/0020218), Saussele (US2015/0207316) disclose example backup battery power supply systems with battery capacities within the recited range.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836